Citation Nr: 1244428	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2008 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal of this decision.  Nonetheless, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  In light of the Veteran's continuing assertions of an acquired psychiatric disorder, including PTSD, related to his service, the Board recharacterized the issue on appeal as indicated.  

The Board notes that the Veteran submitted a February 2008 substantive appeal, via a VA Form 9, and requested a video conference hearing before the Board at the RO.  In January 2011, the Veteran submitted a written request to withdraw his Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(d) (2012).    

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Oakland, California, hence, that RO now has jurisdiction over the claims on appeal.

The claim was previously before the Board in March 2011, wherein the Board remanded the Veteran's claim for additional development and due process considerations.  The case was returned to the Board for appellate consideration.   

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for PTSD.   

2.  The Veteran does not have an acquired psychiatric disability, to include PTSD, related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2006 and August 2007, to the Veteran.  The letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  Both letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in connection with his claim in April 2011.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including his history and evaluation.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Here there is no allegation that the Veteran was involved in combat.  Where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

Where, as here, a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  In accordance with this revision, lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations, 75 Fed. Reg. at 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  

When the claim is predicated on an alleged personal assault, evidence from sources other than a veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Analysis

Review of the Veteran's post service VA outpatient treatment records reflects complaints and treatment for nervousness and fatigue, and diagnosis for specific phobia.  In a December 2006 record, the Veteran reported his nervousness while driving and in a January 2007 record, he reiterated feelings of nervousness and fatigue while driving, which he attributed to a 1987 incident while employed and an incident while on a ship during military service.  In a February 2007 record, the Veteran complained of anxious symptoms and fatigue while driving, especially in fast lanes on the freeway, and the desire to get off the road.  He also specified that while employed by AC Transit, he started feeling anxious when driving after witnessing a car accident.  He also described an occasion during military service in which his ship was severely damaged in an incident, which left him somewhat more anxious.  The Veteran was diagnosed with specific phobia: freeway driving, ruling out excessive alcohol use.  In an April 2007 record, the Veteran further noted his anxiety while driving which occasionally results in panic attacks, his fear of accidents, and his feelings of being "trapped" in his vehicle, as well as fearing for his life during his time in the Navy.  

In a January 2008 personal statement, in support of his claim for entitlement to service connection for PTSD, the Veteran specified the in-service ship incident.  According to the Veteran, he was stationed on the U.S.S. Hunterdon County LST 838 from August 1970 to September 1970.  The ship was tasked with providing food and supplies while being underway to a ferry at the Cambodian border in the South China Sea.  As the ship and ferry began to come together at an unsafe speed, the Veteran was ordered to put a fender between the ships; however, he failed to do so and the vessels collided.  The Veteran was terribly scared and still thinks about himself being mangled in between the two ships.  Since this incident, he is skeptical about having accidents, especially while driving, and is paranoid at certain speeds.  

In response to the Board's March 2011 remand, the RO located the deck logs of the U.S.S. Hunterdon County LST 838, to determine if the Hunterdon County was involved in a collision with a ferry at the Cambodian border in the South China Sea.  An April 2011 National Archives and Records Administration (NARA) response to the RO's request indicated that the Veteran's ship was mostly anchored in Ha Tien and Song Ong Doc, Vietnam during the relevant time period of August 1970 to September 1970.  In August 2012, the United States Army and Joint Services Record Research Center (JSRRC) responded to the RO's request, indicating that the USS Hunterdon County LST 838 was stationed off of Ha Tien, Vietnam, then to Song Ong Doc, Vietnam, then near the Hon Choui Islands.  It also anchored at An Thoi, Vietnam.  The JSRRC indicated that a review of the deck logs indicates that the USS Hunterdon County took part in underway replenishments, but that a review of the deck logs and ship history do not document a collision with another ship.  

The Veteran was provided a VA examination in April 2011.  The Veteran reported a history of service in Vietnam in 1970, as a boatsman mate, and that there was a collision between two boats when he failed to put a separator between the ships.  He complained of phobias and symptoms, including anxiety while driving, difficulty sleeping, and intrusive thoughts.  He reported that he is usually anxious and avoids anything that will remind him of the incident.  He reported that he has a good social life and worked as a bus driver until 2006.  He did not report any psychiatric treatment prior to 2007.  A mental status examination showed that he was cooperative, with a fair mood and euthymic mood, normal speech and thought processes, and fair insight and judgment.  He denied hallucinations and delusions.  The diagnosis was PTSD based on the Veteran's reported experience in the Navy.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

At the outset, the Board notes that the Veteran does not meet the diagnostic criteria for any DSM-IV psychiatric disability.  As will be discussed below, the only diagnosis under DSM-IV of record is PTSD; however, this diagnosis is based on an stressor event which has been disproved, and as such, he does not actually meet the diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

To the extent that the record shows a diagnosis of another psychiatric disorder, specifically phobia, the record does not show that the Veteran's phobia had its onset during active service or is related to his service by his treating provider, nor was it found upon VA examination.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").  The Veteran has not shown that he has the expertise required to link such a disability to his military service.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, there is no basis for an award of service connection for a psychiatric disorder other than PTSD.

The Veteran does not allege, and a review of his official military documentation contained in his claims file does not otherwise indicate, that he engaged in combat against enemy forces as contemplated by VA regulations.  His DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat.  There is no other sufficient indication of combat service, either.  So the Board finds that he did not "engage in combat."  Consequently, the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  Therefore, any alleged stressors in service must be independently verified, i.e., corroborated by objective credible supporting evidence.  And it is in this specific latter respect that his claim for PTSD does not meet the requirements for granting service connection.

There is no dispute that the Veteran has been diagnosed with PTSD, as this diagnosis is well documented in his records.  So the determinative issue is whether the PTSD diagnosis is a consequence of corroborated or uncorroborated alleged trauma in service or, more likely the result of other unrelated factors.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (where a veteran's alleged stressors are uncorroborated, the Board is not required to accept a recent diagnosis of PTSD as being the result of the veteran's service).  

The question of whether he was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In sum, whether the evidence establishes the occurrence of stressors is a question of fact for VA adjudicators, and whether any stressors that occurred were of sufficient gravity to cause or to support a diagnosis of PTSD is a question for medical professionals.  

Although there is a diagnosis of PTSD on record, this diagnosis is not probative because it was based on an unverified stressor event.  The Board notes that a bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).   In this regard, the Board notes that there is no evidence supporting the Veteran's allegations as to the circumstances of his stressor events during service.  In this regard, the Board finds it significant that the Veteran's service personnel records, as well as thorough searches of the deck logs and history of the USS Hunterdon County by NARA and JSRRC, do not support any of the Veteran's assertions regarding his causing a 1970 ship collision while serving aboard the USS Hunterdon County in service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  The Veteran's service treatment records do not show that he was treated for PTSD or any other psychiatric disabilities, and his psychiatric evaluation was normal at discharge.  This is probatively significant because this was at a time contemporaneous to his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board has also considered whether the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case.  The Board acknowledges that the Veteran alleges that he has PTSD as a result of fearing for his life when the two ships collided during his service.  However, the Board notes that the evidence of record clearly demonstrates that there was no such collision.  See 38 C.F.R. § 3.304(f)(3) (where there is clear and convincing evidence that a claimed stressor did not occur, a veteran's lay testimony is insufficient to establish occurrence of a claimed stressor where such stressor results in a diagnosis of PTSD).  

Moreover, the Board points out that there are inconsistencies as to the nature of the Veteran's alleged stressor.  In this regard, although the Board acknowledges that the evidence confirms that the Veteran served on the USS Hunterdon County and that the ship was anchored off the coast of Vietnam.  However, as noted previously, the available deck logs and service records do not confirm that there was a collision between the USS Hunterdon County and another U.S. ship.  Similarly, the Veteran did not make any allegations as to the ship collision until January 2008, after his initial claim for an acquired psychiatric disorder was denied; the Veteran did not report the alleged stressor incident when he sought treatment in 2006 and 2007.   Thus, the probative value of the diagnosis of PTSD by the VA examiner is diminished.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  

In rendering a decision on appeal, however, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the veteran that formed the basis for the opinion; however, the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges that the VA examiner related the Veteran's PTSD to his military service.  However, after a review of the Veteran's claims file, the Board points out that the rationale for the VA examiner's finding was based solely on the report by the Veteran that he had witnessed the unconfirmed ship collision during his military service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Further, the VA examiner made no reference to any credible supporting evidence that this event, as described by him, actually occurred.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   Additionally, the Veteran's statements, alone, cannot establish the occurrence of a noncombat stressor.  Thus, the probative value of the opinions by the Veteran's treating providers are diminished.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

As there is a preponderance of evidence against his claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


